    Case 4:18-cv-00464-MWB-MA Document 49 Filed 11/25/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MORRIS SMITH,                                     No. 4:18-CV-00464

           Plaintiff,                             (Judge Brann)

     v.

DEPUTY WARDEN HOOVER, et al.,

          Defendants.

                                   ORDER

                             NOVEMBER 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion for judgment on the pleadings and for summary

          judgment, Doc. 45, is GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of

          Defendants and as against Plaintiff on the Fourteenth Amendment

          conditions of confinement claim in the complaint;

    3.    The remainder of Plaintiff’s complaint, Doc. 1, is DISMISSED

          WITHOUT PREJUDICE;

    4.    Plaintiff shall within thirty (30) days from the date of this Order file an

          amended complaint that addresses the deficiencies identified in the

          Court’s Memorandum Opinion. Failure to comply will be deemed
Case 4:18-cv-00464-MWB-MA Document 49 Filed 11/25/20 Page 2 of 2




      abandonment of this action, and Plaintiff’s action will be subject to

      dismissal with prejudice without further warning.


                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                  2
